07/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0594


                                      DA 20-0594
                                   _________________

TOWN OF EKALAKA,

              Plaintiff and Appellee,

       v.
                                                                 ORDER
EKALAKA VOLUNTEER FIRE
DEPARTMENT, INC.

              Defendant and Appellant.
                                _________________

      Pursuant to Appellant’s motion for extension time to file its reply brief and good
cause appearing,
      IT IS HEREBY ORDERED that Appellant’s reply brief shall be filed on or before
September 1, 2021.
      No further extensions will be granted.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                July 27 2021